STATON, Judge,
dissenting.
I respectfully dissent. I believe the Majority erred in addressing the functions of IC 6-1.1-24-10 and -25-10 (hereinafter IC 24-10 and IC 25-10). It is my position that, on the one hand, IC 25-10 is a legislative mandate to the county auditor. Should the tax sale be invalid, IC 25-10 requires the county auditor to refund the purchase price. On the other hand, IC 24-10 is a legislatively created cause of action which allows the purchaser damages should certain warrants under the county treasurer’s guarantee prove false.1
IC 25-10 simply provides, in pertinent part:
“If . ..■ it is found that the sale was invalid, the county auditor . . . shall refund the purchase money plus six percent (6%) interest. . . . ”
The purchaser at the tax sale must submit the purchase price (bid amount) to the county auditor to obtain the certificate of sale.2 IC-25-10 merely provides that if the sale is invalid, then the county auditor is to refund the purchase price. In other words, the Legislature mandates under IC-25-10 that the county auditor do what is essentially fair. If the sale is invalid, then the purchaser will not be entitled to the land (or tax deed)3 and should, therefore, be refunded his investment in the land (purchase price plus interest).
IC-24-10 provides, en toto :
“(a) When a certificate of sale is issued under section 9 of this chapter, the county treasurer shall indorse upon, or attach to, the certificate of sale a written guarantee which is signed by him and which warrants:
“(1) that the taxes and special assessments upon the real property described in the certificate of sale are delinquent and were unpaid at the time of sale; and
“(2) that the real property is eligible for sale under this chapter.
“(b) If the county treasurer, before the time of making the guarantee required by this section, received payment of the delinquent taxes or special assessments for which the real property was sold, the holder of the certificate may initiate an action upon the written guarantee or upon the official bond of the county treasurer. If an action is initiated under this section, the measure of damages is double the amount paid by the holder of the certificate plus legal interest on that amount.”
The county treasurer indorses a guarantee upon the certificate which warrants, in part, that the taxes on the land were due and owing at the time of sale.4 Under this statute, the Legislature specifically provides the holder of the certificate with a cause of action based upon those warrants. If those warrants are in fact false, the measure of damages shall be double the purchase price.
The “mandate” character of IC-25-10 as contrasted to the “cause of action” character of IC-24-10 is readily apparent from the language used by the Legislature in these two statutes. IC-24-10 provides that the purchaser “may” initiate a cause of action upon the guarantee. However, IC-25-10 provides that the county auditor “shall” refund the purchase price. IC 24-10 specifically uses the language “cause of ac*108tion.” IC-25-10, however, only addresses a refund of the purchase price. IC — 24—10 specifically provides for the measure of “damages.” IC-25-10, however, only states that the county auditor shall “refund” the money.
Therefore, if the tax sale is invalid for any reason, then the purchaser is entitled to a refund of his purchase price plus interest under IC-25 — 10. And, if the sale is invalid because one or more of the facts as warranted by the county auditor are false, the purchaser may initiate a cause of action upon the guarantee under IC-24 — 10. Should the purchaser prove those warrants false, then the purchaser is entitled to damages of twice the purchase price plus interest.
In other words, IC-25-10 does not provide “damages” for an invalid sale in the amount of the purchase price. There need be no cause of action to render the sale invalid. IC-25-10 simply provides that if the sale is found invalid, then the purchaser is to be refunded his purchase money plus interest.5 However, IC-24-10 does specifically provide “damages” for a specific cause of action. If the sale is invalid under the specific cause of action allowed under IC-24-10, then the purchaser is entitled to “damages” twice the amount of the purchase price plus interest.
The county auditor should have refunded the purchase price with interest, as determined under IC-25-10, to the Wilmes. The Wilmes should have accepted that amount. Wilmes were also entitled to initiate a cause of action under IC-24-10 and pursue a judgment of twice the purchase price. Simply stated, should the Wilmes prove that the warrants under the guarantee were in fact false, then the Wilmes are entitled the refund of their purchase money with interest (IC-25-10) plus twice the purchase price with interest (IC-24-10).

. The only apparent relation between these two statutes, other than dealing with tax sales, is that both use the purchase price as a measure of cost. IC 24 — 10 provides that the measure of damages for the cause of action is twice the purchase price. IC 25-10 provides that the measure of the refund is the purchase price.


. IC 6-1.1-24-7 & -9.


. IC 6-1.1-25-10 provides in part:
“If ... it is found that the sale was invalid, the county auditor shall not execute the deed....”


.In the present case, the treasurer’s guarantee states:
“I ... do hereby guarantee that the assessments due upon the property named in the above certificate, for the years therein mentioned, have never been paid by the owner, nor by any person in his behalf, and that the same were yet due and unpaid at the time of the sale thereof mentioned in said certificate.”


. Citing to IC-25-10 and IC 6-1.1-25-11, the Majority states:
“It would be totally illogical to award a purchaser double the purchase price if it found, before the Auditor executes a deed, that the delinquent taxes for which the property was sold were properly paid before the sale, while a similar mistake discovered after the deed is executed entitles the purchaser to only a refund of the purchase price plus interest.”
I agree. With my interpretation of IC-24-10 and IC-25-10, there is no “illogical” dichotomy between refund of the price before or after the tax deed is issued. The cause of action under IC-24-10 is not interdependent upon either IC-25-10 or IC 6-1.1-25-11. And the amount of refund is not dependent upon whether it occurs either before or after the tax deed is issued.